OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                       AUSTIN
Hmorable    Walter   Cnpson,   page 2



     in the petltion and defined by the Commiaaionera
     Court to detem?Inewhether homea, mules, jaaks,
     jentm%e, and cattle shall be permitted to run at
     large fn swh gounty or sqab suWtislon of 8
    .aoutxtya8 asagW dewrl?md bx the petition and
     defined by the Capnnisaionera Court. . . ."
            Articrle16, +wtian 23 of the Oanstitiution
                                                     of t&cas
#Povldeet
          '%w &e@alatuzw mar pare lay8 for the
     tegttltW.onof live irtodst@ the pyataat;ion
     of #toolcrafsers:ln.thelrooakralsfng portian
     of the StSte, and emupt Finn the operatianof
     rruohlaws other portlpn5, seetlons,or.aoyntlesl
               hwe pawer to pass gener5.l and mpe-
     aad 8haY.l~
     aLal laws fix the inapeatianat a&t&6, stack8
     aad ,Mdes emI for the regulation of brsnd8;
     pravlded that imy local lav thtiapaaead i&l1
     be r&ubed(tedto.th6 treehaidelrof the UeatLw
-   .




        Pxinrsble      %.lter   CRPBOIL,page j



                       Other &es    ‘ao&truf       a similar    lav   (Artiolee   6930
                                      7 do not seem to have limited
        end 6932, R.C.S. of Texas, 1925
                          ~:tqlsa~:~.eub@i+VialoRU
        the rnes.nir#g@.~,~,~                ,to a~~knopp~p6~iti~
        subdivision      of ‘the aouatg.

                       In lnoe 8. Barber,                             the
                                               (civ. App.)' 24i’i.W244
        S.W.   609,    the court held that under Articles   6930            and $32,
        above referred to, a descriptionof E eubdlvleionof Aranrae
        County aa "Live Oak Peninsula,bounded on the east by Red Biah
        and Ammeas Bags; on the north by Aransae and Copano Bqe;   on
        the vest by Copano and Puerto B~ye and on the south by the
        line between the oouutles Sen Patrieio and Aransae” was auffl-
        cient .
                       while the authorities,herelneboveresewed to,    do
        not oonstrue the provisions   of Article 6954,   aupra, ve think
        they me pertinent    and a&mlioable to asoertaln   the meatking
        of the term “subdlvi.slon   as wed In aaid statute,

                  We believe the provleions of Artiole 6954, rtxpra,
        are susceptibleof even a awe liberal interpretatlotl,   in
        ao far aa lta tema authorhe   the reqtieltemxnbe2 of petl-
        tloners to presorlbeb in their petition, the aree or tomi-
        tory or *subdivIsIon of the county In which en eleotlon 1s
        to be called and held,than the efPlilaraata oonetruedin the
        caeea cited.
                  You are, therefore, advleed that In our opl.nLou  the
        petitionersare authorised,   by Artlole 6954, supra, to define
        the boundariesof the territory In vhleh it is derirsd to have
        a rtoek lau eleation eazled md held, whloh petition,lf
        signed by the reqtiaZte aua@e~ of freeholderr,and dercrlp-
        tlon   vould    proper1    be the basis     of an order of the Connnls-
        sianera'Court ca 19 lug the eleotion,           in the subdivision des-
 iionorable Wplter Caraon , page 4



 cribed   in
           the petition, and #at       suoh erea may bo an unincor-
 porated town.
               Yom   brief in thlernetter wae very   helpful to us.
                                            Youru very truly
               4.
,Q~~JIJEDJUN I-=,1941                  ATTORNEY C4BW3FiALOF TKXG3




 HMrdb